IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ARENA BEVERAGE CORP.,                  : No. 397 WAL 2014
                                       :
                   Petitioner          : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
                                       :
             v.                        :
                                       :
                                       :
PENNSYLVANIA LIQUOR CONTROL            :
BOARD,                                 :
                                       :
                   Respondent          :


                                    ORDER


PER CURIAM

     AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is DENIED.